Case 21-50997-BLS   Doc 16-2   Filed 07/21/21   Page 1 of 41




                     EXHIBIT 2
                Case 21-50997-BLS    Doc 16-2    Filed 07/21/21   Page 2 of 41

                                                                        Execution Version




PARTIAL STRICT FORECLOSURE AGREEMENT
                                         among

                       KRANOS CORPORATION
                      AND CERTAIN AFFILIATES,
                            as Borrowers;

          MAN IN THE ARENA, INC.,
       KRANOS HOLDING CORPORATION,
KRANOS INTERMEDIATE HOLDING CORPORATION,
   and KRANOS ACQUISITION CORPORATION,
               as Guarantors;

    ROBERT W. ERB, JR. and JAMES A. STUTTS, JR.,
                    as Pledgors;
                                           and

                   SCHUTT ACQUISITIONCO, LLC,
                        as Lender and Agent

                                     effective as of
                                    December 4, 2020




{9187428:12 }
                    Case 21-50997-BLS                      Doc 16-2            Filed 07/21/21              Page 3 of 41




                                                            Table of Contents

                                                                                                                                             Page

                                                     ARTICLE 1
                                           DEFINITIONS AND CONSTRUCTION
   1.1         Definitions....................................................................................................................... 3
   1.2         References to Documents ............................................................................................... 7
   1.3         References to Laws ......................................................................................................... 8
   1.4         References to this Agreement ......................................................................................... 8
   1.5         Other Interpretive Conventions....................................................................................... 8
                                               ARTICLE 2
                               PARTIAL STRICT FORECLOSURE AND CONSENTS
   2.1         Nature of and Consents to Transactions ......................................................................... 8
   2.2         Additional Conveyances ................................................................................................. 9
   2.3         Further Waivers .............................................................................................................. 9
                                                      ARTICLE 3
                                               TRANSFER AND ACCEPTANCE
   3.1         Transfer and Acceptance of Assets ................................................................................. 9
   3.2         Excluded Assets ............................................................................................................ 11
   3.3         Title to Assets; No Assumption of Liabilities............................................................... 11
   3.4         Consideration ................................................................................................................ 11
   3.5         Certain Third-Party Consents ....................................................................................... 12
   3.6         Closing .......................................................................................................................... 12
   3.7         Closing Deliverables ..................................................................................................... 12
   3.8         Lender Designees .......................................................................................................... 15
                                           ARTICLE 4
                           REPRESENTATIONS AND WARRANTIES OF DEBTORS
   4.1         Organization and Qualification of Debtors ................................................................... 16
   4.2         Authority of Debtors ..................................................................................................... 16
   4.3         No Conflicts; Consents ................................................................................................. 16
   4.4         Financial Statements ..................................................................................................... 17
   4.5         Undisclosed Liabilities.................................................................................................. 17
   4.6         Material Contracts ......................................................................................................... 17
   4.7         Title to Assets ............................................................................................................... 19


{9187428:12 }                                                             i
                    Case 21-50997-BLS                      Doc 16-2            Filed 07/21/21               Page 4 of 41




   4.8         Sufficiency of Assets .................................................................................................... 19
   4.9         Legal Proceedings; Governmental Orders .................................................................... 19
   4.10        Real Property ................................................................................................................ 19
   4.11        Intellectual Property ...................................................................................................... 20
   4.12        Accounts Receivable ..................................................................................................... 20
   4.13        Customers ..................................................................................................................... 21
   4.14        Employee Benefit Matters ............................................................................................ 21
   4.15        Employment Matters ..................................................................................................... 21
   4.16        Taxes ............................................................................................................................. 22
   4.17        Environmental Matters.................................................................................................. 22
   4.18        Inventory ....................................................................................................................... 24
   4.19        PPP Loan ....................................................................................................................... 24
   4.20        Brokers .......................................................................................................................... 24
                                         ARTICLE 5
                       REPRESENTATIONS AND WARRANTIES OF GUARANTORS
   5.1         Organization and Qualification of Guarantors .............................................................. 24
   5.2         Authority of Guarantor ................................................................................................. 24
   5.3         No Conflicts; Consents ................................................................................................. 25
   5.4         Brokers .......................................................................................................................... 25
                                           ARTICLE 6
                          REPRESENTATIONS AND WARRANTIES OF PLEDGORS
   6.1         No Conflicts; Consents ................................................................................................. 26
   6.2         Brokers .......................................................................................................................... 26
                                             ARTICLE 7
                             REPRESENTATIONS AND WARRANTIES OF LENDER
   7.1         Organization and Authority of Lender; Enforceability ................................................. 26
   7.2         No Conflicts; Consents ................................................................................................. 26
   7.3         Legal Proceedings ......................................................................................................... 27
   7.4         Brokers .......................................................................................................................... 27
                                                                ARTICLE 8
                                                               COVENANTS
   8.1         Employees ..................................................................................................................... 27
   8.2         Public Announcements ................................................................................................. 27
   8.3         Transfer Taxes .............................................................................................................. 27
   8.4         Confidentiality .............................................................................................................. 27



{9187428:12 }                                                             ii
                    Case 21-50997-BLS                      Doc 16-2            Filed 07/21/21              Page 5 of 41




   8.5         Bulk Sales Laws............................................................................................................ 27
   8.6         Receivables ................................................................................................................... 28
   8.7         Further Assurances........................................................................................................ 28
                                                           ARTICLE 9
                                                       OTHER AGREEMENTS
   9.1         Tax Refunds and Workers Compensation Bond ........................................................... 28
   9.2         Release of Lender Parties.............................................................................................. 28
   9.3         Release of Debtor Parties and Pledgors ........................................................................ 29
                                                             ARTICLE 10
                                                           MISCELLANEOUS
   10.1        Survival ......................................................................................................................... 29
   10.2        Expenses ....................................................................................................................... 29
   10.3        Notices .......................................................................................................................... 29
   10.4        Headings ....................................................................................................................... 31
   10.5        Severability ................................................................................................................... 31
   10.6        Entire Agreement .......................................................................................................... 31
   10.7        Successors and Assigns................................................................................................. 32
   10.8        No Third-Party Beneficiaries ........................................................................................ 32
   10.9        Amendment and Modification ...................................................................................... 32
   10.10          Waiver ....................................................................................................................... 32
   10.11          Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver. ............. 32
   10.12          Specific Performance ................................................................................................ 32
   10.13          Counterparts .............................................................................................................. 32




{9187428:12 }                                                            iii
                  Case 21-50997-BLS       Doc 16-2   Filed 07/21/21        Page 6 of 41




                                        Disclosure Schedules


       Schedule          Scope
          3.1(i)         Gross Cash, Retained Cash, and Assumed Transition Liabilities
          3.1(ii)        Accounts Receivable
         3.1(iii)        Inventory
          3.1(v)         Intellectual Property
         3.1(vi)         FF&E
         3.1(vii)        Owned Real Property
        3.1(viii)        Permits
         3.1(ix)         Prepaid Expenses
         3.2(iv)         Excluded Assets
            3.3          Trade Payables
          3.4(b)         [Reserved]
            4.1          Jurisdictions in which Debtors are Qualified
            4.3          Required Consents and Notices
            4.6          Material Contracts; Material Disputes
          4.9(a)         Actions
          4.9(b)         Orders
         4.11(b)         IP Agreements
           4.13          Top 10 Customers
         4.14(a)         Employee Benefit Matters
         4.15(a)         Employees and Contractors
         4.15(b)         Union Relationships
         4.15(c)         Employment Law Compliance
           4.16          Tax Matters
           4.17          Environmental Matters
            5.1          Jurisdictions in which Guarantors are Qualified
            5.3          Conflicts; Consents (Guarantors)
            6.1          Conflicts; Consents (Pledgors)




{9187428:12 }
                Case 21-50997-BLS     Doc 16-2     Filed 07/21/21     Page 7 of 41




                    PARTIAL STRICT FORECLOSURE AGREEMENT
        This Partial Strict Foreclosure Agreement (this “Agreement”) is effective as of December
4, 2020, by and among: (i) KRANOS CORPORATION, a Delaware corporation (“Kranos
Corporation”), KRANOS RE CORPORATION, a Delaware corporation (“Kranos RE”),
KRANOS IP CORPORATION, a Delaware corporation (“Kranos IP”), KRANOS IP II
CORPORATION, a Delaware corporation (“Kranos IP II”), KRANOS IP III CORPORATION,
a Delaware corporation (“Kranos IP III”), KRANOS DIAMOND SPORTS, INC., a Delaware
corporation (“Kranos Diamond”), FIELD TO FIELD, INC., a Delaware corporation (together
with Kranos Corporation, Kranos RE, Kranos IP, Kranos IP II, Kranos IP III and Kranos Diamond,
collectively, “Borrowers” and each individually, a “Borrower”); (ii) MAN IN THE ARENA,
INC., a Delaware corporation (“Man in the Arena”), KRANOS HOLDING CORPORATION, a
Delaware corporation (“Kranos Holding”), KRANOS INTERMEDIATE HOLDING
CORPORATION, a Delaware corporation (“Kranos Intermediate”), KRANOS ACQUISITION
CORPORATION, a Delaware corporation (together with Man in the Arena, Kranos Holdings, and
Kranos Intermediate, collectively, the “Guarantors” and each individually, a “Guarantor”); (iii)
ROBERT W. ERB, JR. and JAMES A. STUTTS, JR. (collectively, the “Pledgors”); and (iv)
SCHUTT ACQUISITIONCO, LLC, a Delaware limited liability company (“AcquisitionCo”), as
the sole “Lender” and as the “Agent” under the “Credit Agreement” (as defined below; references
herein to “Lender” refer to AcquisitionCo in its capacities as Lender and as Agent). Each party
hereto is a “Party” and collectively the “Parties.”

                                           A. Senior Loans
        Borrowers, Guarantors, and Israel Discount Bank of New York (as Agent and Lender,
“IDB”) are parties to that Credit and Security Agreement dated as of April 30, 2018 (as amended
from time to time, the “Senior Credit Agreement”), providing for credit facilities in the maximum
aggregate present principal amount exceeding $18,000,000. Various “Events of Default”
occurred under the Senior Credit Agreement and, in 2019, Borrowers needed access to additional
capital to continue to operate.

                                  B. 2019 Efforts to Sell or Finance
       Beginning in December, 2018, Borrowers and Guarantors sought out entities to invest in
Borrowers and Guarantors. In June, 2019, Borrowers and Guarantors engaged in formal efforts to
market Borrowers and Guarantors for sale or, in the alternative, for further investment to provide
Borrowers with capital necessary to permit Borrowers to continue in operation (the “Capital
Market Efforts”). The Capital Market Efforts were led by Raymond James & Associates, Inc.
(“Raymond James”), an investment banking firm. Raymond James reached out to approximately
two hundred firms that Raymond James believed were financially capable of loaning money to
Borrowers and Guarantors or making an equity investment in the enterprise of Borrowers and
Guarantors. Ultimately, Borrowers and Guarantors believed that entering into the Credit
Agreement with Innovatus (each as defined below) was the best alternative for Borrowers and
Guarantors to pursue under the circumstances.

                                   C. $22,050,000 Mezzanine Loan
        Borrowers, Guarantors, and Innovatus Flagship Fund I, LP (“Innovatus”), a Delaware
limited partnership (as Agent and sole Lender), are parties to that Credit and Security Agreement

{9187428:12 }
                Case 21-50997-BLS       Doc 16-2      Filed 07/21/21      Page 8 of 41




dated as of October 1, 2019, as amended (as same may be further modified, amended,
supplemented or restated from time to time, the “Credit Agreement”; capitalized terms not
otherwise defined in this Agreement are used as defined in the Credit Agreement). The Credit
Agreement provides for a Term Loan in the principal amount of up to $22,050,000, all of which
has been funded.

         Pursuant to the Credit Agreement, the Obligations are secured by a perfected security
interest or lien upon all of the interests of the Borrowers and Guarantors (collectively “Debtors”)
in all property, whether real, personal, or mixed, or tangible or intangible, subject only to Permitted
Liens. Further, pursuant to the Credit Agreement, the Obligations are secured by security interests
in 100% of the equity of Man in the Arena through the joinder of the Pledgors.

       Pursuant to the Senior Intercreditor Agreement, the Obligations are subordinate to the
Senior Obligations in right of security, payment, and collection, to the extent and in the manner
provided therein.

        Pursuant to the Riddell Intercreditor Agreement, the Obligations are senior to the “Riddell
Settlement Obligations,” as defined therein, in right of security, payment, and collection, to the
extent and in the manner provided therein.

                                 D. Events of Default and Forbearance
        As of the end of their fiscal year on April 30, 2020, various Events of Default existed due
to the need of the Borrowers to obtain additional capital to maintain operations. Although this
need existed independent of the Pandemic, the Pandemic has had a material adverse effect on the
Borrowers as of and increasingly since April 30, 2020. As of July 23, 2020, many Events of
Default existed under the Credit Agreement, as set forth in that Forbearance Agreement dated as
of July 23, 2020, among the Borrowers, Guarantors, and Innovatus (the “Forbearance
Agreement”). Since the execution of the Forbearance Agreement, additional Events of Default
have occurred, including the failure to pay interest due monthly since July of 2020, such that a
“Termination Event” has occurred thereunder and Lender and Agent are under no continuing duty
to Debtors to forbear from the immediate exercise of remedies under the Loan Documents.

         As of July 23, 2020, many “Events of Default” existed under the Senior Credit Agreement,
as set forth in that Forbearance Agreement dated as of July 23, 2020, among the Borrowers,
Guarantors, and IDB (the “Senior Forbearance Agreement”). Since the execution of the Senior
Forbearance Agreement, IDB’s advances have been made in its discretion, and the Borrowers are
at risk that their working capital funding may be terminated at any time.

        Since August 21, 2020, Debtors have been advised by Novo Advisors, a consulting firm
specializing in work with financially troubled companies, and Brandon Fosbinder of Novo
Advisors has been Chief Restructuring Officer of Debtors (other than Field to Field, Inc.). Novo
Advisors and the Chief Restructuring Officer have advised Debtors on their cash and sales forecast,
accounts receivable, and accounts payable aging, as well as strategic options.

        Debtors believe that, as of the Closing Date, the fair market value of their assets totals less
than the amount of the total of the Senior Obligations and the Obligations.



{9187428:12 }                                     2
                Case 21-50997-BLS      Doc 16-2      Filed 07/21/21    Page 9 of 41




                                       E. Transfer of Term Loan
       As of December 3, 2020, Lender acquired the Term Loan from Innovatus Flagship Fund I,
LP and became the Agent under, and the sole Lender under, the Loan Documents.

                                F. Proposed Partial Strict Foreclosure
        Lender has proposed that (i) pursuant to Section 9-620 of the UCC, Lender shall accept a
conveyance to Lender or its designated subsidiaries of certain of Debtors’ personal property and
fixtures in partial satisfaction of the Obligations and (ii) Debtors shall assign to Lender or its
designated subsidiaries certain other property of nominal net value that is outside the scope of
Article 9 of the UCC. The Senior Lender has consented to this transaction, subject at all times to
Senior Lender’s security interests in the assets being conveyed thereby and the Senior Intercreditor
Agreement. In response, with no viable alternatives available, Debtors have negotiated this Partial
Strict Foreclosure Agreement to accomplish the following purposes:

        (i)      as the Obligations and the Senior Obligations, taken together, exceed the value of
the Collateral, Debtors’ management has a duty to conduct itself as to maximize the value of the
Borrowers’ business for the benefit of Borrowers’ constituents in accordance with the respective
priorities of their claims;

         (ii)   Lender has agreed to allow Borrowers to retain certain cash to wind down their
affairs in an orderly manner as described on Schedule 3.1(i); and

        (iii) Lender or its designated subsidiaries have agreed to offer employment at will to
certain of Borrowers’ employees in the operation of a new business using the Collateral accepted
by Lender or its designated subsidiaries.

                         G. Acceptance and Waiver Under UCC 9-620

        Pursuant to Section 9-620 of the UCC, Pledgors, as secondary obligors to the extent set
forth in the Loan Documents (collectively the “Secondary Obligors”), wish to agree to this
Agreement in full satisfaction of requirements that they so agree under Section 9-620 of the UCC
and for all other purposes.

       NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

                                      ARTICLE 1
                            DEFINITIONS AND CONSTRUCTION

        1.1     Definitions. As used in this Agreement, in addition to the terms defined above in
the Recitals or in the Credit Agreement, the following capitalized terms have the meanings set
forth in this Section 1.1.

         “Accounts Receivable” is defined in Section 3.1(ii).




{9187428:12 }                                    3
                Case 21-50997-BLS       Doc 16-2       Filed 07/21/21   Page 10 of 41




        “Action” means any claim, action, cause of action, demand, lawsuit, arbitration, inquiry,
audit, notice of violation, proceeding, litigation, citation, summons, subpoena or investigation of
any nature, civil, criminal, administrative, regulatory or otherwise, whether at law or in equity.

         “Ancillary Assets” means Assets that are not UCC Assets.

       “Ancillary Documents” means the agreements, instruments, and documents required by
this Agreement to be delivered at the Closing.

         “Assets” is defined in Section 3.1.

        “Assumed Transition Liabilities” means the obligations of payment described as such in
Schedule 3.1(i), being limited obligations that are assumed for the purpose of facilitating the
transition of ownership of the Assets.

         “Audited Financial Statements” is defined in Section 4.4.

         “Balance Sheet Date” is defined in Section 4.4.

        “Benefit Plan” means each pension, benefit, retirement, compensation, employment,
consulting, profit-sharing, deferred compensation, incentive, bonus, performance award, phantom
equity, stock or stock-based, change in control, retention, severance, vacation, paid time off,
medical, vision, dental, disability, welfare, Code Section 125 cafeteria, fringe-benefit and other
similar agreement, plan, policy, program or arrangement (and any amendments thereto), whether
funded or unfunded, including each “employee benefit plan” within the meaning of Section 3(3)
of ERISA, whether or not tax-qualified and whether or not subject to ERISA, which is or has been
maintained, sponsored, contributed to, or required to be contributed to by any Debtor for the benefit
of any current or former employee, officer, director, retiree, independent contractor or consultant
of the Business or any spouse or dependent of such individual, or under which any Debtor or any
of its ERISA Affiliates has or may have any Liability, or with respect to which Lender or any of
its Affiliates would reasonably be expected to have any Liability, contingent or otherwise.

       “Business” means Borrowers’ business of designing, manufacturing, and selling football
helmets and other sports equipment.

         “Claims” means any and all accounts, covenants, agreements, obligations, claims, debts,
liabilities, offsets, demands, costs, expenses, damages, actions or causes of action of every kind,
nature, character and description whatsoever, whether arising at law or equity or under statute,
regulation or otherwise, and whether liquidated or unliquidated, contingent or noncontingent,
known or unknown, suspected or unsuspected, including any claims based upon the alleged breach
of the implied duty of good faith and fair dealing, any alleged tort, or any breach of fiduciary duty.

         “Closing” is defined in Section 3.6.

         “Closing Date” is defined in Section 3.6.




{9187428:12 }                                      4
                Case 21-50997-BLS       Doc 16-2      Filed 07/21/21    Page 11 of 41




        “Contracts” means all contracts, leases, deeds, mortgages, licenses, instruments, notes,
commitments, undertakings, indentures, joint ventures and all other agreements, commitments and
legally binding arrangements, whether written or oral.

         “Copyrights” is defined in the definition of Intellectual Property.

        “Debtor Parties” means (i) Debtors, (ii) Debtors’ present and previous shareholders,
directors, officers, predecessors, successors, assigns, and Affiliates, and (iii) Debtors’ present and
previous agents, attorneys, accountants, consultants, representatives, subsidiaries, officers,
directors, and employees.

       “Debtors’ Knowledge” means the actual knowledge of any individual who is an officer
of any Debtor as of the Closing Date.

         “Deficiency” is defined in Section 2.1(a).

         “Designee” is defined in Section 3.8.

         “Enforceable Restrictions” means restrictions on assignment, to the extent such
restrictions are enforceable notwithstanding Sections 9-406, 9-407, and 9-408 of the UCC and any
other Law that limits the enforceability of restrictions on assignment.

         “Environmental, Health, and Safety Liabilities” means any cost, damages, expense,
liability, obligation or other responsibility arising from or under any Environmental Law or
Occupational Safety and Health Law, including the types of activities covered by the United States
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (CERCLA).

         “Excluded Assets” is defined in Section 3.2.

         “Financial Statements” is defined in Section 4.4.

       “Governmental Order” means any order, writ, judgment, injunction, decree, stipulation,
determination or award entered by or with any Governmental Authority.

        “Intellectual Property” means all rights in and to, arising out of, or associated with any
of the following accruing under any applicable law of any jurisdiction throughout the world,
whether or not registered with any Governmental Authorities and applicable registrars: (a) issued
patents and patent applications (whether provisional or non-provisional), including divisionals,
continuations, continuations-in-part, substitutions, reissues, reexaminations, extensions, or
restorations of any of the foregoing, and other Governmental Authority-issued indicia of invention
ownership (including certificates of invention, petty patents, and patent utility models)
(“Patents”); (b) trademarks, service marks, brands, certification marks, logos, trade dress, trade
names, and other similar indicia of source or origin, together with the goodwill connected with the
use of and symbolized by such indicia of source, and all registrations, applications for registration,
and renewals of, any of the foregoing (“Trademarks”); (c) copyrights and works of authorship,
whether or not copyrightable, and all registrations, applications for registration, and renewals of
any of the foregoing (“Copyrights”); (d) internet domain names and social media account or user
names (including “handles”), whether or not Trademarks, all associated web addresses, URLs,


{9187428:12 }                                     5
                Case 21-50997-BLS       Doc 16-2       Filed 07/21/21    Page 12 of 41




websites and web pages, social media accounts and pages, and all content and data thereon or
relating thereto, whether or not Copyrights; (e) industrial designs, and all Patents, registrations,
applications for registration, and renewals thereof; (f) trade secrets, know-how, inventions
(whether or not patentable), discoveries, improvements, technology, business and technical
information, databases, data compilations and collections, tools, methods, processes, techniques,
and other confidential and proprietary information and all rights therein; (g) computer programs,
operating systems, applications, firmware, and other code (whether or not patentable or
copyrightable), including all source code, object code, application programming interfaces, data
files, databases, protocols, specifications, and other documentation thereof; and (h) all other
intellectual or industrial property and proprietary rights.

        “Intellectual Property Agreements” means all licenses, sublicenses, consent to use
agreements, settlements, coexistence agreements, royalty agreements, covenants not to sue,
waivers, releases, permissions and other Contracts relating to any Intellectual Property that is used
or held for use in the conduct of the Business as currently conducted or proposed to be conducted
to which any Debtor is a party, beneficiary, or otherwise bound.

        “Intellectual Property Assets” means all Intellectual Property that is owned by any
Debtor and used or held for use in the conduct of the Business as currently conducted, together
with all (i) royalties, fees, income, payments, and other proceeds now or hereafter due or payable
to any Debtor with respect to such Intellectual Property; and (ii) claims and causes of action with
respect to such Intellectual Property, including all rights to and claims for damages, restitution,
and injunctive and other legal or equitable relief for past, present and future infringement, dilution,
misappropriation, misuse, breach, default or other violation thereof.

       “Intellectual Property Registrations” means all Intellectual Property Assets that are
subject to any issuance, registration, or application by or with any Governmental Authority or
applicable registrar in any jurisdiction throughout the world, including issued Patents, registered
Trademarks, registered domain names and Copyrights, and pending applications for any of the
foregoing.

         “Inventory” is defined in Section 3.1(iii).

        “Lender Parties” means (i) Lender, Innovatus, and their respective participants,
predecessors, successors, assigns, and Affiliates and (ii) their present and previous managers,
agents, attorneys, accountants, consultants, representatives, subsidiaries, officers, directors, and
employees.

       “Liability” or “Liabilities” means any liabilities, obligations, or commitments of any
nature whatsoever, asserted or unasserted, known or unknown, absolute or contingent, accrued or
unaccrued, matured or unmatured, or otherwise.

         “Material Contracts” is defined in Section 4.6.

       “Occupational Safety and Health Law” means any Law designed to provide safe and
healthful working conditions and to reduce occupational safety and health hazards, including the
Occupational Safety and Health Act, and any program, whether governmental or private (such as



{9187428:12 }                                      6
                Case 21-50997-BLS       Doc 16-2       Filed 07/21/21       Page 13 of 41




those promulgated or sponsored by industry associations and insurance companies), designed to
provide safe and healthful working conditions.

         “Owned Real Property” is defined in Section 4.10(a).

         “Pandemic” means the COVID-19 pandemic.

         “Patents” is defined in the definition of Intellectual Property.

        “Permits” means all permits, licenses, franchises, approvals, authorizations, registrations,
certificates, variances, and similar rights obtained, or required to be obtained, from Governmental
Authorities.

         “PPP Funds” is defined in Section 4.19(b).

         “PPP Loan” is defined in Section 4.19(a).

       “Release” means any release, spill, emission, leaking, pumping, pouring, dumping,
emptying, injection, deposit, disposal, discharge, dispersal, leaching, or migration on or into the
environment or into or out of any property

      “Representative” means, with respect to any Person, any and all directors, officers,
employees, consultants, financial advisors, counsel, accountants, and other agents of such Person.

         “Retained Cash” is defined in Section 3.1(i).

        “Schedule” refers to the applicable Section of the Disclosure Schedules delivered by the
Parties concurrently with the execution and delivery of this Agreement.

         “Specified Amount” is $15,000,000.

        “Tax Return” means any return, declaration, report, claim for refund, information return
or statement, or other document relating to Taxes, including any schedule or attachment thereto,
and including any amendment thereof.

         “Trademarks” is defined in the definition of Intellectual Property.

       “UCC” means the Uniform Commercial Code in effect in the State of New York as of the
Closing Date.

         “UCC Assets” means Assets that are within the scope of Article 9 of the UCC.

         “Union” is defined in Section 4.15(b).

       1.2     References to Documents. Any reference to a document shall include all
schedules, exhibits, supplements, and addenda thereto (however denominated) and shall include
such documents as they may be amended, modified, supplemented, or restated from time to time,
unless otherwise expressly specified.



{9187428:12 }                                      7
                Case 21-50997-BLS      Doc 16-2       Filed 07/21/21   Page 14 of 41




       1.3    References to Laws. Unless otherwise specified, any reference to a Law, means
such Law as in effect as of the Closing Date.

       1.4     References to this Agreement. “Herein,” “hereof” and words of similar import in
this Agreement refer to the entire document and not to any particular provision thereof, unless
otherwise expressly stated. References to Articles, Sections, or Schedules are to those in or
included with this Agreement unless otherwise specified.

         1.5     Other Interpretive Conventions. Except where this Agreement expressly
provides otherwise, (i) the word “includes” and variants thereof mean “including, but not limited
to”, (ii) unless the context in which it is used otherwise clearly requires, the word “or” includes
the conjunctive “and/or”, (iii) the meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms thereof, and (iv) any reference to a Person is a
reference to such Person or their permitted successors and assigns.

                                    ARTICLE 2
                    PARTIAL STRICT FORECLOSURE AND CONSENTS

         2.1     Nature of and Consents to Transactions.

                (a)     Partial Strict Foreclosure. Pursuant to Section 9-620 of the UCC, this
Agreement evidences the acceptance by Lender of the UCC Assets in satisfaction of the Specified
Amount of the Obligations. All transfers of UCC Assets herein are made to further evidence such
acceptance and shall have the full effect of an acceptance under Section 9-620 of the UCC,
however the transfers are phrased. The Parties acknowledge that the Specified Amount is less than
all of the Obligations (the remaining amount of the Obligations above the Specified Amount is the
“Deficiency”).

                 (b)      Consent of Debtors. This Agreement, entered into voluntarily during the
continuation of multiple material Events of Default, constitutes a sufficient consent by Debtors to
this partial strict foreclosure for all purposes under Section 9-620 of the UCC and under all other
relevant Laws. Debtors acknowledge and agree that the Deficiency remains outstanding and
remains owed by Debtors free of any setoff, claim, or defense, and, with respect to the Deficiency,
Lender shall continue to have the benefits of all agreements supporting the Obligations other than
the security interest of Lender in the UCC Assets conveyed hereby. Without limitation, (i) Debtors
remain liable for the Deficiency and (ii) the contractual obligations of subordination provided in
the Riddell Intercreditor Agreement remain in full effect against Debtors and against the holder of
the Riddell Settlement Obligations. The contractual obligations of subordination provided in the
Senior Intercreditor Agreement remain in full effect with respect to the Deficiency.

               (c)    Consent of Secondary Obligors. This Agreement, entered into voluntarily
during the continuation of multiple material Events of Default, constitutes a sufficient consent by
the Secondary Obligors to this partial strict foreclosure for all purposes under Section 9-620 of the
UCC and under all other relevant Laws. Secondary Obligors acknowledge and agree that the
Deficiency remains outstanding and remains owed by Debtors free of any setoff, claim, or defense,
and, with respect to the Deficiency, Lender shall continue to have the benefits of all security
provided by Debtors and Secondary Obligors under the Loan Documents and all other agreements



{9187428:12 }                                     8
                Case 21-50997-BLS      Doc 16-2       Filed 07/21/21    Page 15 of 41




of Debtors and Secondary Obligors supporting the Obligations other than the security interest of
Lender in the UCC Assets conveyed hereby. Without limitation, (i) the Guarantors remain liable
for the Deficiency, (ii) the security interest granted by the Pledgors continues to secure the
Deficiency, and (iii) the contractual obligations of subordination provided in the Riddell
Intercreditor Agreement remain in full effect. The contractual obligations of subordination
provided in the Senior Intercreditor Agreement remain in full effect with respect to the Deficiency.

               (d)    Suretyship Waivers. Guarantors waive any right of indemnification,
exoneration, subrogation, contribution, and any other such right that Guarantors may otherwise
have against any Person arising from the transactions described in this Agreement.

         2.2     Additional Conveyances. This Agreement provides for Debtors’ transfer of real
estate listed on Schedule 3.1(vii) and other property that are not UCC Assets. The Ancillary Assets
are acknowledged to have nominal economic value, taking into account the encumbrance thereof
to secure the Senior Obligations.

        2.3     Further Waivers. Without limiting any other provision of this Agreement, each
Debtor and each Secondary Obligor (a) agrees that it has received notice sufficient for compliance
with Sections 9-620 and 9-621 of the UCC and, in the alternative, hereby expressly waives (i) any
requirement for receipt of such notice and any right to notification of sale, transfer, conveyance,
or surrender of the Assets pursuant to Sections 9-620 and 9-621 of the UCC or otherwise, and (ii)
any remedies, rights, defenses, or actions it might have as a result of failure to have received such
notice; (b) waives the right to redeem the Assets under Section 9-623 of the UCC or otherwise; (c)
waives any right to object to the sale, transfer, conveyance, delivery, or surrender of the Assets
pursuant to Section 9-620 of the UCC or otherwise; (d) waives any obligation Lender may have to
dispose of the Assets; (e) waives any other right, whether legal or equitable, that it may have in
and to the Assets; (f) agrees that the transactions contemplated herein are consummated in good
faith and are commercially reasonable; and (g) waives any prior notice period set forth in the UCC
or other applicable Law. Each Debtor and each Secondary Obligor severally acknowledges and
agrees that the waivers set forth in this Section and elsewhere in this Agreement constitute material
consideration for the agreement of Lender to execute and deliver this Agreement.

                                      ARTICLE 3
                               TRANSFER AND ACCEPTANCE

        3.1     Transfer and Acceptance of Assets. Subject to the terms and conditions of this
Agreement, pursuant to Section 9-620 of the UCC as to the UCC Assets and pursuant to other
applicable law as to the Ancillary Assets, each Debtor shall assign, transfer, convey, and deliver
to Lender or its Designee, and Lender or its Designee shall thereby acquire and accept from each
Debtor, all of such Debtor’s right, title, and interest in, to, and under all of such Debtor’s assets,
properties, and rights of every kind and nature, whether real, personal, or mixed, tangible or
intangible (including goodwill), wherever located, and whether now existing or hereafter acquired
(other than the Excluded Assets; the assets being so transferred are collectively the “Assets”),
including the following:




{9187428:12 }                                     9
                 Case 21-50997-BLS       Doc 16-2       Filed 07/21/21    Page 16 of 41




         (i)      cash and cash equivalents, all of which are described on Schedule 3.1(i), except that
                  Kranos Corporation may retain cash in the amount and for the purposes set forth on
                  Schedule 3.1(i) (the “Retained Cash”);

         (ii)     all accounts or notes receivable held by each Debtor, and any security, claim,
                  remedy or other right related to any of the foregoing (collectively the “Accounts
                  Receivable”), including the accounts described on Schedule 3.1(ii), which is a
                  materially complete list thereof as of the Closing Date;

         (iii)    all work in progress, packaging, supplies, parts, and other inventories
                  (“Inventory”), including the property described on Schedule 3.1(iii), which is a
                  materially complete list thereof as of the Closing Date;

         (iv)     subject to any Enforceable Restrictions on assignment or transfer, all Contracts,
                  including the Material Contracts set forth on Schedule 4.6;

         (v)      all Intellectual Property Assets, including those described on Schedule 3.1(v),
                  which is a materially complete list thereof as of the Closing Date;

         (vi)     all furniture, fixtures, equipment, machinery, tools, office equipment, supplies,
                  computers, telephones and other tangible personal property, including those
                  described on Schedule 3.1(vi), which is a materially complete list thereof as of the
                  Closing Date;

         (vii)    the real property described in Schedule 3.1(vii);

         (viii) subject to any Enforceable Restrictions on assignment or transfer, all Permits that
                are held by each Debtor and required for the conduct of the Business as currently
                conducted or for the ownership and use of the Assets, including those listed on
                Schedule 3.1(viii), which is a materially complete list thereof as of the Closing
                Date;

         (ix)     all prepaid expenses, credits, advance payments, claims, security, refunds, rights of
                  recovery, rights of set-off, rights of recoupment, deposits, charges, sums, and fees,
                  including those described on Schedule 3.1(ix), which is a materially complete list
                  thereof as of the Closing Date;

         (x)      all rights to any Actions of any nature available to or being pursued by any Debtor
                  to the extent related to the Business or the Assets;

         (xi)     all of each Debtor’s rights under warranties, indemnities, and all similar rights
                  against third parties to the extent related to any Assets;

         (xii)    all insurance benefits, including rights and proceeds, arising from or relating to the
                  Business or the Assets;

         (xiii) except for records listed in Section 3.2(ii), originals or, where not available, digital
                copies, of all books and records; and


{9187428:12 }                                      10
                 Case 21-50997-BLS       Doc 16-2      Filed 07/21/21   Page 17 of 41




         (xiv)    all goodwill of the Business.

       3.2        Excluded Assets. The Assets shall not include the following (being the “Excluded
Assets”):

         (i)      the Retained Cash;

         (ii)     the originals of each Debtor’s corporate minute books and related corporate
                  records;

         (iii)    the rights that accrue or will accrue to each Debtor under this Agreement or the
                  Ancillary Documents; and

         (iv)     the property described in Schedule 3.2(iv).

         3.3      Title to Assets; No Assumption of Liabilities.

                (a)     UCC Assets. At the Closing, Lender or its Designee(s) shall acquire all of
Debtors’ interest in the UCC Assets, including all Contracts, to the full extent provided in Section
9-621 of the UCC, and including with the termination of junior Liens by operation of law
(including termination of Senior Lender’s junior Lien upon certain intellectual property). Such
acquisition is of Debtors’ rights in the UCC Assets but does not imply or cause any assumption by
Lender of any liability under any Contract or other UCC Asset, and Lender has not agreed to
assume or incur any liability whatsoever under any Contract or other UCC Asset other than the
Assumed Transition Liabilities.

                (b)     Ancillary Assets. At the Closing, Lender or its Designee(s) shall acquire
all of Debtors’ interest in the Ancillary Assets to the extent of Debtors’ ability to convey the same.
Such conveyance shall be made free of any Lien other than the Lien securing the Senior
Obligations and those, if any, disclosed in the title insurance policies issued to Schutt Sports RE
LLC. Such acquisition is of Debtors’ rights in the Ancillary Assets but does not imply or cause
any assumption by Lender of any liability under any Ancillary Asset, and Lender has not agreed
to assume or incur any liability whatsoever under any Ancillary Asset other than the Assumed
Transition Liabilities.

              (c)      Limited Assumption. Lender has not agreed to assume any obligation
whatsoever of any Debtor that may arise from or relate to the Assets other than the Assumed
Transition Liabilities. Lender hereby assumes the Assumed Transition Liabilities and agrees to
pay them as they become due.

                (d)   Rights of Senior Lender. To avoid doubt, Debtors shall remain primarily
liable on the Senior Obligations as “Borrowers” and “Guarantors,” and the obligations of Debtors
and the Secondary Obligors with respect to the Senior Obligations are not impaired by this
Agreement or the Closing in any respect.

         3.4      Consideration.




{9187428:12 }                                     11
                 Case 21-50997-BLS        Doc 16-2     Filed 07/21/21   Page 18 of 41




              (a)     Amount of Consideration. The consideration for the transfer and
acceptance of Assets and Debtors’ other performances hereunder is the deemed satisfaction of the
Specified Amount of the Obligations.

                  (b)    [Reserved].

         3.5     Certain Third-Party Consents. To the extent that Debtors’ rights under any
Contract or Permit that is an Asset, or any other Asset, may not be assigned to Lender by the partial
strict foreclosure provided for in this Agreement without the consent of another Person pursuant
to an Enforceable Restriction, this Agreement shall not constitute an agreement to assign the same
to the extent that an attempted assignment would constitute a breach thereof or be unlawful, and
each Debtor shall use its reasonable best efforts to obtain any such required consent(s) as promptly
as possible to the extent Lender specifically requests in writing, and Lender shall pay the
reasonable expenses of Debtors incurred in such efforts. If any such consent shall not be obtained
or if any attempted assignment would be ineffective or would impair Lender’s rights under the
Asset in question so that Lender would not in effect acquire the benefit of all such rights, each
Debtor, to the maximum extent permitted by Law, at Lender’s request and direction, shall act after
the Closing as Lender’s agent in order to obtain for it the benefits thereunder and shall cooperate,
to the maximum extent permitted by Law, with Lender in any other reasonable arrangement
designed to provide such benefits to Lender. The Parties acknowledge that if economic rights or
other partial rights under such Contract or Permit may be assigned to Lender without such required
consent, such partial rights shall be deemed assigned at the Closing. To avoid doubt, Lender is
under no obligation whatsoever to obtain any such consent or to assume liability for any
obligations under any Contract or Permit in order to obtain any such consent. To avoid doubt,
Debtors are under no obligation to incur any costs to honor any obligations or any liability to obtain
any such consent.

        3.6    Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place effective as of the date hereof (the “Closing Date”) upon the electronic
release of signatures coordinated by Bradley Arant Boult Cummings LLP, 1600 Division Street,
Suite 700, Nashville, Tennessee 37203. The consummation of the transactions contemplated by
this Agreement shall be deemed to occur at 12:01 a.m. on the Closing Date.

         3.7      Closing Deliverables.

                  (a)    Debtor Deliveries. At the Closing, Debtors shall deliver to Lender the
following:

         (i)      UCC Foreclosure Bills of Sale and Assignments duly executed by Debtors,
                  transferring the UCC Assets and the Ancillary Assets to Lender’s Designees in
                  accordance with Section 3.8;

         (ii)     [reserved];

         (iii)    for each bank account maintained by Debtors, either (A) an assignment approved
                  by the depository bank transferring the account to Lender or its Designee, or (B)
                  evidence of the closure of such account and the delivery to Lender or its Designee
                  of all deposits in such account; provided, however, that Kranos Corporation may


{9187428:12 }                                     12
                 Case 21-50997-BLS       Doc 16-2       Filed 07/21/21   Page 19 of 41




                  maintain open one deposit account to hold the Retained Cash for expenditure as
                  required by this Agreement, provided that such account shall be subject to a control
                  agreement in favor of Lender pursuant to which Lender shall allow payments from
                  such account only for the purposes set forth on Schedule 3.1(i);

         (iv)     for each titled vehicle or other tangible property for which a title registration is
                  maintained, documents sufficient to transfer record ownership to Lender or its
                  Designee;

         (v)      for each registered trademark, patent, copyright, or application therefor,
                  assignments in recordable form sufficient to transfer record ownership to Lender or
                  its Designee;

         (vi)     a Warranty Deed in recordable form conveying to Lender or its Designee the
                  Owned Real Property known as 710 South Industrial Drive, Litchfield, Illinois,
                  together with any other certificates or other documents required under local law to
                  register such conveyance;

         (vii)    an owner’s affidavit or other customary documents required for Lender to obtain
                  an owner’s title policy in customary form on 710 South Industrial Drive, Litchfield,
                  Illinois;

         (viii) a Warranty Deed in recordable form conveying to Lender or its Designee the
                Owned Real Property known as 610 South Industrial Drive, Litchfield, Illinois,
                together with any other certificates or other documents required under local law to
                register such conveyance;

         (ix)     an owner’s affidavit or other customary documents required for Lender to obtain
                  an owner’s title policy in customary form on 610 South Industrial Drive, Litchfield,
                  Illinois;

         (x)      a Warranty Deed in recordable form conveying to Lender or its Designee the
                  Owned Real Property known as 2510 South Broadway, Salem, Illinois, together
                  with any other certificates or other documents required under local law to register
                  such conveyance;

         (xi)     an owner’s affidavit or other customary documents required for Lender to obtain
                  an owner’s title policy in customary form on 2510 South Broadway, Salem, Illinois;

         (xii)    an Assignment and Assumption Agreement regarding Benefit Plans to evidence the
                  assignment of the Benefit Plans;

         (xiii) an Officer’s Certificate executed by Barbara Crispens, Vice President of Finance
                and Secretary of each Debtor, confirming that she has reviewed this Agreement and
                the Schedules and that, to her knowledge, the lists of cash in Schedule 3.1(i), of
                Accounts Receivable in Schedule 3.1(ii), of prepaid expenses in Schedule 3.1(ix),
                and of trade payables in Schedule 3.3, are correct in all material respects;



{9187428:12 }                                      13
                 Case 21-50997-BLS       Doc 16-2       Filed 07/21/21    Page 20 of 41




         (xiv)    an Officer’s Certificate executed by Robert E. Erb, Jr., Chief Executive Officer of
                  each Debtor, confirming that he has reviewed this Agreement and the Disclosure
                  Schedules and that, to his knowledge, the representations made in Article 4 are
                  correct in all material respects;

         (xv)     an Officer’s Certificate executed by Brandon Fosbinder, Chief Restructuring
                  Officer of each Debtor other than Field to Field, Inc., confirming that he has
                  reviewed this Agreement and the Disclosure Schedules and that, to his knowledge,
                  none of the representations made in Article 4 are incorrect in any material respect;

         (xvi)    an Officer’s Certificate executed by James A. Stutts, Jr., President and Chief
                  Operating Officer of each Debtor, confirming that he has reviewed this Agreement
                  and the Disclosure Schedules and that, to his knowledge, the representations made
                  in Article 4 are correct in all material respects;

         (xvii) copies of invoices or other supporting documents relating to the uses of Retained
                Cash;

         (xviii) consents listed in Schedule 4.3, to the extent so required by Lender;

         (xix)    a certificate pursuant to Treasury Regulations Section 1.1445-2(b) that no Debtor
                  is a foreign person within the meaning of Section 1445 of the Internal Revenue
                  Code duly executed by Debtors;

         (xx)     a certificate of the Secretary or Assistant Secretary (or equivalent officer) of each
                  Debtor certifying as to (A) the resolutions of the board of directors of each Debtor,
                  duly adopted and in effect, which authorize the execution, delivery, and
                  performance of this Agreement and the transactions contemplated hereby, and (B)
                  the names and signatures of the officers of each Debtor authorized to sign this
                  Agreement and the documents to be delivered hereunder;

         (xxi)    a certificate of the Secretary or Assistant Secretary (or equivalent officer) of each
                  Guarantor certifying as to (A) the resolutions of the board of directors of each
                  Guarantor, duly adopted and in effect, which authorize the execution, delivery, and
                  performance of this Agreement and the transactions contemplated hereby, and (B)
                  the names and signatures of the officers of each Guarantor authorized to sign this
                  Agreement and the documents to be delivered hereunder;

         (xxii) evidence that Field to Field, Inc. has changed its name of record with all
                governmental authorities (or has made due provision to change its name of record
                within two Business Days of Closing) to a name approved by Lender that is
                reasonably distinct from such Debtor’s present name;

         (xxiii) such documents as Lender may require to effect the assignment of Debtors’ right
                 to receive tax refunds and return of unused proceeds of a workers compensation
                 bond deposited with the State of Illinois, as required by Section 9.1; and




{9187428:12 }                                      14
                 Case 21-50997-BLS       Doc 16-2       Filed 07/21/21    Page 21 of 41




         (xxiv) such other customary instruments of transfer, assumption, filings, or documents, in
                form and substance reasonably satisfactory to Lender and Debtors, as may be
                required to give effect to this Agreement.

                  (b)    Lender Deliveries. At the Closing, Lender shall deliver to Debtors the
following:

         (i)      any Debtor deliveries described in 3.7(a) that require execution by Lender or by its
                  Designee;

         (ii)     consent of Senior Lender to this Agreement, waiving further notice and
                  acknowledging the effect of this Agreement as to Liens held by Senior Lender; and

         (iii)    a release and waiver agreement substantially in the form of the release and waiver
                  set forth in Section 9.3 executed by Innovatus in favor of the Debtor Parties and the
                  Pledgors.

         3.8   Lender Designees. Lender hereby designates the following Delaware limited
liability companies to receive the conveyances of the Assets from the respective Debtors (each
such Person, a “Designee”):

 Debtor                                         Lender Designee

 KRANOS CORPORATION                             Schutt Sports LLC

 KRANOS RE CORPORATION                          Schutt Sports RE LLC

 KRANOS IP CORPORATION                          Schutt Sports IP LLC

 KRANOS IP II CORPORATION                       Schutt Sports IP LLC

 KRANOS IP III CORPORATION                      Schutt Sports IP LLC

 KRANOS DIAMOND SPORTS INC.                     Schutt Sports IP LLC (registered IP)
                                                Schutt Sports LLC (all other assets)

 FIELD TO FIELD, INC.                           Schutt Sports IP LLC (registered IP)
                                                Field to Field LLC (all other assets)

 MAN IN THE ARENA, INC.                         Schutt Sports LLC

 KRANOS HOLDING CORPORATION Schutt Sports LLC

 KRANOS INTERMEDIATE                            Schutt Sports LLC
 HOLDING CORPORATION




{9187428:12 }                                      15
                Case 21-50997-BLS      Doc 16-2       Filed 07/21/21   Page 22 of 41




 KRANOS ACQUISITION                          Schutt Sports LLC
 CORPORATION


                                  ARTICLE 4
                  REPRESENTATIONS AND WARRANTIES OF DEBTORS

        Debtors jointly and severally represent and warrant to Lender that the statements contained
in the Recitals hereto and in this Article 4 are true and correct as of the Closing Date.

        4.1     Organization and Qualification of Debtors. Each Debtor is a corporation duly
organized, validly existing, and in good standing under the Laws of the state of Delaware and has
full corporate power and authority to own, operate, or lease the properties and assets now owned,
operated, or leased by it and to carry on the Business as currently conducted. Schedule 4.1 sets
forth each jurisdiction in which each Debtor is licensed or qualified to do business, and each Debtor
is duly licensed or qualified to do business and is in good standing in each jurisdiction in which
the ownership of the Assets or the operation of the Business as currently conducted makes such
licensing or qualification necessary. No Debtor has any Subsidiaries except for other Debtors.

        4.2     Authority of Debtors. Each Debtor has full corporate power and authority to enter
into this Agreement and the Ancillary Documents to which such Debtor is a party, to carry out its
obligations hereunder and thereunder, and to consummate the transactions contemplated hereby
and thereby. The execution and delivery by each Debtor of this Agreement and any Ancillary
Document to which each Debtor is a party, the performance by each Debtor of its obligations
hereunder and thereunder, and the consummation by each Debtor of the transactions contemplated
hereby and thereby have been duly authorized and approved by all requisite corporate action on
the part of each Debtor. This Agreement has been duly executed and delivered by each Debtor,
and (assuming due authorization, execution, and delivery by Lender) this Agreement constitutes a
legal, valid, and binding obligation of each Debtor enforceable against such Debtor in accordance
with its terms, except to the extent such enforcement is limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, (b) laws related to the availability of specific
performance, injunctive relief, or other equitable remedies, and (c) general principles of equity or
public policy. When each Ancillary Document to which any Debtor is or will be a party has been
duly executed and delivered by the applicable Debtor (assuming due authorization, execution, and
delivery by each other party thereto), such Ancillary Document will constitute a legal and binding
obligation of such Debtor enforceable against it in accordance with its terms, except to the extent
such enforcement is limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights generally, (b) laws
related to the availability of specific performance, injunctive relief or other equitable remedies,
and (c) general principles of equity or public policy.

        4.3     No Conflicts; Consents. The execution, delivery, and performance by each Debtor
of this Agreement and the Ancillary Documents to which it is a party, and the consummation of
the transactions contemplated hereby and thereby, do not and will not: (a) conflict with or result
in a violation or breach of, or default under, any provision of the certificate of incorporation, by-
laws, or other organizational documents of any Debtor; (b) conflict with or result in a violation or


{9187428:12 }                                    16
                Case 21-50997-BLS      Doc 16-2       Filed 07/21/21    Page 23 of 41




breach of any provision of any Law or Governmental Order applicable to any Debtor, the Business,
or the Assets; (c) except as set forth in Schedule 4.3, require the consent, notice or other action by
any Person under, conflict with, result in a violation or breach of, constitute a default or an event
that, with or without notice or lapse of time or both, would constitute a default under, result in the
acceleration of or create in any party the right to accelerate, terminate, modify or cancel any
Material Contract or any Permit to which any Debtor is a party or by which any Debtor or the
Business is bound or to which any of the Assets are subject; or (d) result in the creation or
imposition of any Lien other than Permitted Liens on the Assets. No consent, approval, Permit,
Governmental Order, declaration, or filing with, or notice to, any Governmental Authority is
required by or with respect to any Debtor in connection with the execution and delivery of this
Agreement or any of the Ancillary Documents and the consummation of the transactions
contemplated hereby and thereby.

        4.4     Financial Statements. Complete copies of the consolidated audited financial
statements consisting of the balance sheet of Kranos Holding Corporation and its subsidiaries
(Kranos Intermediate Holding Corporation, Kranos Acquisition Corporation, and Borrowers) as at
April 30, 2020, and the related statements of operations, stockholders’ equity, and cash flows for
the year then ended (the “Audited Financial Statement”), and unaudited consolidated financial
statements consisting of the balance sheet of the Business for the years ending April 30, 2018 and
April 30, 2019, and for the six-month period ending October 31, 2020 (the “Balance Sheet Date”),
the related statements of income and retained earnings, stockholders’ equity, and cash flow for the
periods then ended (together with the Audited Financial Statements, the “Financial Statements”)
have been delivered to Lender. To Debtors’ Knowledge, the Audited Financial Statements have
been prepared in accordance with GAAP applied on a consistent basis throughout the period
involved, and all Financial Statements are based on the books and records of the Business, and
fairly present in all material respects the financial condition of the Business as of the respective
dates they were prepared and the results of the operations of the Business for the periods indicated.

        4.5     Undisclosed Liabilities. To Debtors’ Knowledge, no Debtor has Liabilities with
respect to the Business, except (a) those which are adequately reflected or reserved against in the
balance sheet issued as of the Balance Sheet Date, and (b) those which have been incurred in the
ordinary course of business consistent with past practice since the Balance Sheet Date and that are
not, individually or in the aggregate, material in amount.

         4.6     Material Contracts.

               (a)      List of Material Contracts. Schedule 4.6 lists each of the following
Contracts (x) by which any of the Assets are bound or affected or (y) to which any Debtor is a
party or by which it is bound in connection with the Business or the Assets (such Contracts,
together with all Intellectual Property Agreements being “Material Contracts”):

         (i)     all Contracts involving aggregate consideration in excess of $250,000 and that, in
                 each case, cannot be cancelled without penalty or without more than ninety (90)
                 days’ notice;

         (ii)    all Contracts that require a Debtor to purchase or sell a stated portion of the
                 requirements or outputs of the Business or that contain “take or pay” provisions;


{9187428:12 }                                    17
                 Case 21-50997-BLS        Doc 16-2       Filed 07/21/21     Page 24 of 41




         (iii)    all Contracts that provide for the indemnification of any Person or the assumption
                  of any Tax, environmental, or other Liability of any Person;

         (iv)     all Contracts that relate to the acquisition or disposition of any business, a material
                  amount of stock or assets of any other Person, or any real property (whether by
                  merger, sale of stock, sale of assets, or otherwise);

         (v)      all broker, distributor, dealer, manufacturer’s representative, franchise, agency,
                  sales promotion, market research, marketing consulting, and advertising Contracts;

         (vi)     all employment agreements or Contracts with independent contractors or
                  consultants (or similar arrangements) that are not cancellable without material
                  penalty or without more than ninety (90) days’ notice;

         (vii)    except for Contracts relating to trade receivables, all Contracts relating to
                  Obligations (including guarantees);

         (viii) all Contracts with any Governmental Authority;

         (ix)     all Contracts that limit or purport to limit the ability of a Debtor to compete in any
                  line of business or with any Person or in any geographic area or during any period
                  of time;

         (x)      all joint venture, partnership, or similar Contracts;

         (xi)     all Contracts for the sale of any of the Assets or for the grant to any Person of any
                  option, right of first refusal, or preferential or similar right to purchase any of the
                  Assets;

         (xii)    all powers of attorney with respect to the Business or any Asset;

         (xiii) all collective bargaining agreements or Contracts with any Union;

         (xiv)    all Contracts related to any Debtor Benefit Plan; and

         (xv)     all other Contracts that are material to the Assets or the operation of the Business
                  and not previously disclosed pursuant to this Section 4.6(b).

                 (b)    Status of Material Contracts. Each Material Contract is valid and binding
on the applicable Debtor in accordance with its terms and, assuming no default or breach by any
other party to each Material Contract, each is in full force and effect. No Debtor has received notice
that it is in breach of or default under (or is alleged to be in breach of or default under) in any
material respect, or has provided or received any notice of any intention to terminate, any Material
Contract. No Debtor has received notice that any event or circumstance has occurred that, with a
lapse of time, would constitute an event of default under any Material Contract or result in a
termination thereof or would cause or permit the acceleration or other changes of any right or
obligation or the loss of any benefit thereunder. Complete and correct copies of each Material
Contract (including all modifications, amendments, and supplements thereto and waivers


{9187428:12 }                                       18
                 Case 21-50997-BLS       Doc 16-2       Filed 07/21/21    Page 25 of 41




thereunder) have been made available to Debtors. Except at disclosed on attached Schedule 4.6, to
Debtors’ Knowledge, there are no material disputes pending or threatened under any Contract
included in the Assets.

         4.7     Title to Assets. Each Debtor has good and valid title to, or a valid leasehold interest
in, all of the Assets owned by such Debtor, free of any Liens other than Permitted Liens. The title
to the Assets as conveyed and accepted pursuant to this Agreement shall be as described in Section
3.3.

        4.8     Sufficiency of Assets. Except for the potential omission of any Contracts or
Permits listed on Schedule 3.1(viii) for which consent is necessary but not obtained, the Assets
constitute all of the rights, property, and assets necessary to conduct the Business as currently
conducted. None of the Excluded Assets are material to the Business.

         4.9      Legal Proceedings; Governmental Orders.

               (a)    Proceedings. Except as set forth in Schedule 4.9(a), there are no Actions
pending or, to Debtors’ Knowledge, threatened against or by any Debtor relating to or affecting
the Business or the Assets.

             (b)    Orders. Except as set forth in Schedule 4.9(b), there are no outstanding
Governmental Orders against, relating to, or affecting the Business or the Assets.

         4.10     Real Property.

                (a)     Owned Real Property. Schedule 3.1(vii) sets forth each parcel of real
property owned by any Debtor (together with all buildings, fixtures, structures, and improvements
situated thereon and all easements, rights-of-way, and other rights and privileges appurtenant
thereto, collectively, the “Owned Real Property”), including, with respect to each property, the
address location and use. Debtors have delivered to Lender copies of the deeds and other
instruments (as recorded) by which the applicable Debtor acquired such parcel of Owned Real
Property, and copies of all title insurance policies, opinions, abstracts, and surveys in the
possession of Debtors with respect to such parcel. With respect to each parcel of Owned Real
Property:

         (i)      the applicable Debtor has good and marketable fee simple title, free and clear of all
                  Liens, except for Permitted Liens;

         (ii)     the applicable Debtor has not leased or otherwise granted to any Person the right to
                  use or occupy such Owned Real Property or any portion thereof; and

         (iii)    no Debtor has granted any unrecorded outstanding options, rights of first offer, or
                  rights of first refusal to purchase such Owned Real Property or any portion thereof
                  or interest therein.

                (b)     Status of Owned Real Property. No Debtor has received any written
notice of (i) material violations of building codes and/or zoning ordinances or other governmental
or regulatory Laws affecting the Owned Real Property, (ii) existing, pending, or threatened


{9187428:12 }                                      19
                Case 21-50997-BLS         Doc 16-2      Filed 07/21/21    Page 26 of 41




condemnation proceedings affecting the Owned Real Property, or (iii) existing, pending, or
threatened zoning, building code, or other moratorium proceedings, or similar matters which could
reasonably be expected to materially and adversely affect the ability to operate the Owned Real
Property as currently operated. Neither the whole nor any material portion of any Owned Real
Property is presently materially damaged by fire or other casualty.

         4.11    Intellectual Property.

                 (a)     Intellectual Property Assets. Schedule 3.1(v) contains a correct, current,
and complete list of: (i) all Intellectual Property Registrations, specifying as to each, as applicable:
the title, mark, or design; the jurisdiction by or in which it has been issued, registered, or filed; the
patent, registration, and application serial number; the issue, registration, and filing date; and the
current status; and (ii) all proprietary software included in the Intellectual Property Assets
(excluding off-the-shelf software that is commercially available pursuant to shrink-wrap, click-
through, or other standard form agreements). All required filings and fees related to the Intellectual
Property Registrations have been timely filed with and paid to the relevant Governmental
Authorities and applicable registrars, and all Intellectual Property Registrations are otherwise in
good standing. Debtors have made available to Lender all file histories, documents, certificates,
office actions, correspondence, and other materials related to all Intellectual Property
Registrations.

                (b)     Intellectual Property Agreements. Schedule 4.11(b) contains a correct,
current, and complete list of all material Intellectual Property Agreements, specifying for each the
date, title, and parties thereto. Each Debtor has made available all such Intellectual Property
Agreements (excluding customer, end-user, or other similar agreements entered into in the
ordinary course of business), including all modifications, amendments, and supplements thereto
and waivers thereunder. Each Intellectual Property Agreement is valid and binding on the
applicable Debtor in accordance with its terms and is in full force and effect. Neither a Debtor nor,
to Debtors’ Knowledge, any other party thereto is, or is alleged to be, in breach of or default under,
or has provided or received any notice of breach of, default under, or intention to terminate
(including by non-renewal) any Intellectual Property Agreement.

               (c)     Full Force and Effect. To Debtors’ Knowledge, all of the Intellectual
Property Assets are valid and enforceable, and all Intellectual Property Registrations are subsisting
and in full force and effect. To Debtors’ Knowledge, Debtors have taken all necessary steps to
maintain and enforce the Intellectual Property.

               (d)     No Infringement by Debtors. To Debtors’ Knowledge, the conduct of the
Business as currently conducted, including the use of the Intellectual Property Assets in connection
therewith, and the products, processes, and services of the Business have not infringed,
misappropriated, or otherwise violated the Intellectual Property or other rights of any Person. To
Debtors’ Knowledge, no Person is currently infringing, misappropriating, or otherwise violating
any Intellectual Property Assets.

       4.12 Accounts Receivable. The Accounts Receivable described on Schedule 3.1(ii)
have arisen from bona fide transactions entered into by Debtors involving the sale of goods in the
ordinary course of business consistent with past practice.


{9187428:12 }                                      20
                Case 21-50997-BLS      Doc 16-2       Filed 07/21/21   Page 27 of 41




         4.13 Customers. Schedule 4.13 lists the top ten customers of Debtors as determined by
revenue received from customers in Debtors’ fiscal year ended April 30, 2020. Debtors have not
received any notice that any of its material customers has ceased, or intends to cease after the
Closing, to use the goods or services of the Business or to otherwise terminate or materially reduce
its relationship with the Business, except for reductions in orders arising from the Pandemic.

         4.14    Employee Benefit Matters.

              (a)    Benefit Information. Schedule 4.14(a) lists all of the Benefit Plans of each
Debtor. Debtors have made available to Lender all records pertaining to Debtors’ Benefit Plans.

                (b)    Certain Plans and Events. With respect to each Benefit Plan, (i) no such
plan is a “multiple employer plan” within the meaning of Section 413(c) of the Code or a “multiple
employer welfare arrangement” (as defined in Section 3(40) of ERISA), and (ii) no “reportable
event,” as defined in Section 4043 of ERISA, with respect to which the reporting requirement has
not been waived, has occurred with respect to any such plan.

         4.15    Employment Matters.

                (a)     Disclosure of Employees. Schedule 4.15(a) lists all persons who are
employees of Debtors as of the Closing Date, including any employee who is on a leave of absence
of any nature, paid or unpaid, authorized or unauthorized, and sets forth for each such individual
the following: (i) name; (ii) employer; (iii) title or position (including whether full-time or part-
time); (iv) hire or retention date; (v) current annual base compensation rate or contract fee; (vi)
commission, bonus, or other incentive-based compensation; and (vii) a description of the fringe
benefits provided to each such individual as of the Closing Date. Except as set forth in Schedule
4.15(a), as of the Closing Date, all compensation, including wages, commissions, bonuses, fees,
and other compensation, payable to all employees, independent contractors, or consultants of
Debtors for services performed on or prior to the Closing Date have been paid in full and there are
no outstanding agreements, understandings, or commitments of Debtors with respect to any
compensation, commissions, bonuses, or fees.

                (b)     Union Relationships. Except as set forth on Schedule 4.15(b), no Debtor
is, or has been, a party to, bound by, or negotiating any collective bargaining agreement or other
Contract with a union, works council, or labor organization (collectively, “Union”), and there is
not, and has not been, any Union representing or purporting to represent any employee of any
Debtor, and, to Debtors’ Knowledge, no Union or group of employees is seeking or has sought to
organize employees for the purpose of collective bargaining.

               (c)     Employment Law Compliance. Each Debtor is and has been in
compliance in all material respects with Contracts listed on Schedule 4.15(a) and all applicable
Laws pertaining to employment and employment practices to the extent they relate to employees,
volunteers, interns, consultants, and independent contractors of Debtors, including all Laws
relating to labor relations, equal employment opportunities, fair employment practices,
employment discrimination, harassment, retaliation, reasonable accommodation, disability rights
or benefits, immigration, wages, hours, overtime compensation, child labor, hiring, promotion, and
termination of employees, working conditions, meal and break periods, privacy, health and safety,



{9187428:12 }                                    21
                 Case 21-50997-BLS       Doc 16-2       Filed 07/21/21   Page 28 of 41




workers’ compensation, leaves of absence, paid sick leave, and unemployment insurance. All
individuals characterized and treated by any Debtor as consultants or independent contractors of
such Debtor are properly treated as independent contractors under all applicable Laws. All
employees of Debtors classified as exempt under the Fair Labor Standards Act and state and local
wage and hour laws are properly classified in all material respects. Each Debtor is in compliance
with and has complied with all immigration laws, including Form I-9 requirements and any
applicable mandatory E-Verify obligations.

         4.16     Taxes. Except as set forth in Schedule 4.16:

         (i)      All Tax Returns required to be filed by any Debtor prior to the Closing Date have
                  been timely filed. Such Tax Returns are true, complete, and correct in all material
                  respects. All Taxes due and owing by any Debtor (whether or not shown on any
                  Tax Return) prior to the Closing Date have been timely paid.

         (ii)     Each Debtor has withheld and paid each Tax required to have been withheld and
                  paid in connection with amounts paid or owing to any employee, independent
                  contractor, creditor, customer, shareholder, or other party, and materially complied
                  with all information reporting and backup withholding provisions of applicable
                  Law.

         (iii)    No extensions or waivers of statutes of limitations have been given or requested
                  with respect to any Taxes of any Debtor.

         (iv)     All deficiencies asserted, or assessments made, against any Debtor as a result of
                  any examinations by any taxing authority have been fully paid.

         (v)      No Debtor is a party to any Action by any taxing authority. There are no pending
                  or, to Debtors’ Knowledge, threatened Actions by any taxing authority.

         (vi)     There are no Liens for Taxes upon any of the Assets (other than Permitted Liens)
                  nor, to Debtors’ Knowledge, is any taxing authority in the process of imposing any
                  Liens for Taxes on any of the Assets (other than for current Taxes not yet due and
                  payable).

         4.17     Environmental Matters. Except as disclosed in Schedule 4.17:

        (a)     To Debtors’ Knowledge, Debtors are, and all times have been, in material
compliance with all Environmental Laws. No Debtor has any basis to expect, nor has any Debtor
or any other Person for whose conduct Debtors are or may be held to be responsible received any
actual or threatened order, notice, or other communication from (i) any Governmental Authority
or private citizen acting in the public interest or (ii) the current or prior owner or operator of the
Owned Real Property, of any actual or potential violation or failure to comply with any
Environmental Law, or of any actual or threatened obligation to undertake or bear the cost of any
Environmental, Health, and Safety Liabilities with respect to the Owned Real Property or other
property or asset (whether real, personal, or mixed) in which Debtors have or have had an interest,
or with respect to any property or facility at or to which Hazardous Materials were generated, c,
or processed by any Debtor or any other Person for whose conduct any Debtor is or may be held


{9187428:12 }                                      22
                Case 21-50997-BLS     Doc 16-2       Filed 07/21/21   Page 29 of 41




responsible, or from which Hazardous Materials have been transported, treated, stored, handled,
transferred, disposed, recycled, or received.

         (b)    There are no pending or, to Debtors’ Knowledge, threatened claims, Liens, or other
restrictions of any nature resulting from any Environmental, Health, and Safety Liabilities or
arising under or pursuant to any Environmental Law with respect to or affecting the Owned Real
Property or any other property or asset (whether real, personal, or mixed) in which Debtors have
or have had an interest.

        (c)     No Debtor or any other Person for whose conduct they are or may be held
responsible, has received, and to Debtors’ Knowledge, there is no reason to expect, any citation,
directive, inquiry, notice, order, summons, warning, or other communication that relates to
Hazardous Materials, or any alleged, actual, or potential violation or failure to comply with any
Environmental Law, or of any alleged, actual, or potential obligation to undertake or bear the cost
of any Environmental, Health, and Safety Liabilities with respect to any Owned Real Property or
property or asset (whether real, personal, or mixed) in which Debtors have or have had an interest,
or with respect to any property or facility to which Hazardous Materials generated, manufactured,
refined, transferred, imported, used, or processed by Debtors or any other Person for whose
conduct Debtors are or may be held responsible, have been transported, treated, stored, handled,
transferred, disposed, recycled, or received.

        (d)    Neither Debtors nor any other Person for whose conduct Debtors are or may be
held responsible has knowledge of any Environmental, Health, and Safety Liabilities with respect
to the Owned Real Property or, to Debtors’ Knowledge, with respect to any other property or asset
(whether real, personal, or mixed) in which Debtors (or any of their predecessors) have or have
had an interest or at any property geologically or hydrologically adjoining the Owned Real
Property or any such other property or asset.

        (e)     No Debtor has, and to Debtors’ Knowledge, no other Person has, stored in violation
of any Law any Hazardous Materials in barrels, aboveground or underground storage tanks,
landfills, land deposits, dumps, equipment (whether movable or fixed), or other containers, either
temporary or permanent, and deposited or located in land, water, sumps, or any other part of the
Owned Real Property or such adjoining property, or incorporated into any structure therein or
thereon.

        (f)    No Debtor has been notified of, and to Debtors’ Knowledge, there has not been,
any Release of any Hazardous Materials at or from the Owned Real Property or at any other
location where any Hazardous Materials were generated, manufactured, refined, transferred,
produced, imported, used, or processed from or by the Owned Real Property, or from any other
property or asset (whether real, personal, or mixed) in which Debtors have or have had an interest.

        (g)     Debtors have delivered to Lender true and complete copies and results of any
reports, studies, analyses, tests, or monitoring possessed or initiated by any Debtor pertaining to
Hazardous Materials in, on, or under the Owned Real Property or any real property currently or
formerly owned, leased, or operated by Debtors, or concerning compliance, by Debtors or any
other Person for whose conduct Debtors are or may be held responsible, with Environmental Laws.




{9187428:12 }                                   23
                Case 21-50997-BLS     Doc 16-2       Filed 07/21/21   Page 30 of 41




      4.18       Inventory. The list of Debtors’ Inventory on Schedule 3.1(iii) is materially
complete.

         4.19    PPP Loan .

              (a)    Kranos Holding Corporation has unsecured indebtedness owed to Meridian
Bank in the amount of $3,060,800 (the “PPP Loan”) obtained pursuant to the “Payroll Protection
Program” under Division A, Title I of the Coronavirus Aid, Relief, and Economic Security Act.

                (b)    The proceeds of the PPP Loan (the “PPP Funds”) have been disbursed in a
manner that allows the tracking of their use in accordance with the applicable law and to support
Debtor’s right to obtain forgiveness of the entire amount of the PPP Loan. Kranos Corporation has
completed a forgiveness application reflecting its use of all of the PPP Funds and submitted it,
together with any required supporting documentation, to Meridian Bank. Such forgiveness
application and supporting documentation are all of the documents necessary to make Debtor’s
claim for forgiveness of the full amount of the PPP Loan. Meridian Bank has advised Kranos
Corporation that it has transmitted Kranos Corporation’s forgiveness application to the Small
Business Administration on October 26, 2020, and that Meridian Bank has preliminarily approved
the application.

        4.20 Brokers. No broker, finder, or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions contemplated by this
Agreement or any Ancillary Document based upon arrangements made by or on behalf of any
Debtor.

                                  ARTICLE 5
                REPRESENTATIONS AND WARRANTIES OF GUARANTORS

       Guarantors jointly and severally represent and warrant to Lender that the statements
contained in the Recitals hereto and in this Article 5 are true and correct as of the Closing Date.

        5.1     Organization and Qualification of Guarantors. Each Guarantor is a corporation
duly organized, validly existing, and in good standing under the Laws of the state of Delaware and
has full corporate power and authority to own, operate, or lease the properties and assets now
owned, operated, or leased by it and to carry on the Business as currently conducted. Schedule 5.1
sets forth each jurisdiction in which each Guarantor is licensed or qualified to do business, and
each Guarantor is duly licensed or qualified to do business and is in good standing in each
jurisdiction in which the ownership of its assets or the operation of its business as currently
conducted makes such licensing or qualification necessary.

        5.2     Authority of Guarantor. Each Guarantor has full corporate power and authority
to enter into this Agreement and the Ancillary Documents to which such Guarantor is a party, to
carry out its obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by each Guarantor of this
Agreement and any Ancillary Document to which such Guarantor is a party, the performance by
such Guarantor of its obligations hereunder and thereunder, and the consummation by such
Guarantor of the transactions contemplated hereby and thereby have been duly authorized by all
requisite corporate action on the part of such Guarantor. This Agreement has been duly executed


{9187428:12 }                                   24
                Case 21-50997-BLS        Doc 16-2       Filed 07/21/21     Page 31 of 41




and delivered by each Guarantor, and (assuming due authorization, execution, and delivery by
Lender) this Agreement constitutes a legal, valid, and binding obligation of each Guarantor
enforceable against each Guarantor in accordance with its terms, except to the extent such
enforcement is limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights generally, (b) laws
related to the availability of specific performance, injunctive relief, or other equitable remedies,
and (c) general principles of equity or public policy. When each Ancillary Document to which a
Guarantor is or will be a party has been duly executed and delivered by such Guarantor (assuming
due authorization, execution, and delivery by each other party thereto), such Ancillary Document
will constitute a legal and binding obligation of such Guarantor enforceable against it in
accordance with its terms, except to the extent such enforcement is limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, (b) laws related to the availability of specific
performance, injunctive relief or other equitable remedies, and (c) general principles of equity or
public policy.

         5.3     No Conflicts; Consents. Except as set forth in Schedule 5.3, the execution,
delivery, and performance by Guarantors of this Agreement and the Ancillary Documents to which
it is a party, and the consummation of the transactions contemplated hereby and thereby, do not
and will not: (a) conflict with or result in a violation or breach of, or default under, any provision
of the certificate of incorporation, by-laws, or other organizational documents of any Guarantor;
(b) conflict with or result in a violation or breach of any provision of any Law or Governmental
Order applicable to any Guarantor, or the business or assets of any Guarantor; (c) require the
consent, notice, or other action by any Person under, conflict with, result in a violation or breach
of, constitute a default or an event that, with or without notice or lapse of time or both, would
constitute a default under, result in the acceleration of, or create in any party the right to accelerate,
terminate, modify, or cancel any Contract or Permit to which any Guarantor is a party or by which
any Guarantor or the assets or business of any Guarantor are bound (including any Contract to
which any Guarantor is party or by which its assets or business are bound); or (d) result in the
creation or imposition of any Lien other than Permitted Liens on any Guarantor’s assets. No
consent, approval, Permit, Governmental Order, declaration, or filing with, or notice to, any
Governmental Authority is required by or with respect to any Guarantor in connection with the
execution and delivery of this Agreement or any of the Ancillary Documents and the
consummation of the transactions contemplated hereby and thereby.

        5.4    Brokers. No broker, finder, or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions contemplated by this
Agreement or any Ancillary Document based upon arrangements made by or on behalf of any
Guarantor.

                                  ARTICLE 6
                  REPRESENTATIONS AND WARRANTIES OF PLEDGORS

       Each Pledgor severally represents and warrants to Lender that the statements contained in
the Recitals hereto and in this Article 6 are true and correct as of the Closing Date.




{9187428:12 }                                      25
                Case 21-50997-BLS      Doc 16-2       Filed 07/21/21    Page 32 of 41




        6.1      No Conflicts; Consents. Except as set forth in Schedule 6.1, the execution,
delivery, and performance by Pledgor of this Agreement and the Ancillary Documents to which it
is a party, and the consummation of the transactions contemplated hereby and thereby, do not and
will not: (a) conflict with or result in a violation or breach of any provision of any Law or
Governmental Order applicable to such Pledgor, or the business or assets of such Pledgor; (b)
require the consent, notice, or other action by any Person under, conflict with, result in a violation
or breach of, constitute a default or an event that, with or without notice or lapse of time or both,
would constitute a default under, result in the acceleration of or create in any party the right to
accelerate, terminate, modify, or cancel any Contract or Permit to which such Pledgor is a party or
by which such Pledgor or the assets or business of such Pledgor are bound (including any Contract
to which such Pledgor is party or by which its assets or business are bound); or (c) result in the
creation or imposition of any Lien other than Permitted Liens on any Collateral pledged by such
Pledgor. No consent, approval, Permit, Governmental Order, declaration, or filing with, or notice
to, any Governmental Authority is required by or with respect to such Pledgor in connection with
the execution and delivery of this Agreement or any of the Ancillary Documents and the
consummation of the transactions contemplated hereby and thereby.

        6.2    Brokers. No broker, finder, or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions contemplated by this
Agreement or any Ancillary Document based upon arrangements made by or on behalf of such
Pledgor.

                                  ARTICLE 7
                   REPRESENTATIONS AND WARRANTIES OF LENDER

        Lender represents and warrants to Debtors and Guarantors that the statements contained in
this Article 7 are true and correct as of the Closing Date.

         7.1    Organization and Authority of Lender; Enforceability. Lender is a limited
liability company duly organized, validly existing, and in good standing under the laws of the State
of Delaware. Lender has full limited liability company power and authority to enter into this
Agreement and the documents to be delivered hereunder, to carry out its obligations hereunder and
to consummate the transactions contemplated hereby. The execution, delivery, and performance
by Lender of this Agreement and the documents to be delivered hereunder and the consummation
of the transactions contemplated hereby have been duly authorized by all requisite limited liability
company action on the part of Lender. This Agreement and the documents to be delivered
hereunder have been duly executed and delivered by Lender, and (assuming due authorization,
execution, and delivery by Debtors and Guarantors) this Agreement and the documents to be
delivered hereunder constitute legal, valid, and binding obligations of Lender enforceable against
Lender in accordance with their respective terms.

        7.2     No Conflicts; Consents. The execution, delivery, and performance by Lender of
this Agreement and the documents to be delivered hereunder, and the consummation of the
transactions contemplated hereby, do not and will not: (a) violate or conflict with the certificate of
formation, limited liability company agreement, or other organizational documents of Lender; or
(b) violate or conflict with any judgment, order, decree, statute, law, ordinance, rule, or regulation
applicable to Lender. No consent, approval, waiver, or authorization is required to be obtained by


{9187428:12 }                                    26
                Case 21-50997-BLS       Doc 16-2        Filed 07/21/21    Page 33 of 41




Lender from any person or entity (including any governmental authority) in connection with the
execution, delivery, and performance by Lender of this Agreement and the consummation of the
transactions contemplated hereby.

       7.3    Legal Proceedings. There is no Action of any nature pending or, to Lender’s
knowledge, threatened against or by Lender that challenges or seeks to prevent, enjoin, or
otherwise delay the transactions contemplated by this Agreement. No event has occurred or
circumstances exist that may give rise to, or serve as a basis for, any such Action.

        7.4    Brokers. No broker, finder, or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Lender.

                                            ARTICLE 8
                                            COVENANTS

      8.1    Employees. On or promptly following the Closing Date, Lender will offer “at will”
employment to a material portion of the employees of Debtors.

       8.2    Public Announcements. Unless otherwise required by applicable law, no Debtor
shall make any public announcements regarding this Agreement or the transactions contemplated
hereby without the prior written consent of Lender.

       8.3     Transfer Taxes. All transfer, documentary, sales, use, stamp, registration, value
added, and other such taxes and fees (including any penalties and interest) incurred in connection
with this Agreement and the documents to be delivered hereunder shall be borne and paid by
Lender when due. Lender shall, at its own expense, timely file any Tax Return or other document
with respect to such taxes or fees (and Debtors shall cooperate with respect thereto as necessary).

        8.4     Confidentiality. From and after the Closing, Debtors shall, and shall cause their
Affiliates to, hold, and shall cause their respective Representatives to hold, in confidence, any and
all information, whether written or oral, concerning the Business, except to the extent that such
Debtor can show that such information (a) is generally available to and known by the public
through no fault of any Debtor, any of their Affiliates, or their respective Representatives; or (b)
is lawfully acquired by a Debtor, as applicable, any of its Affiliates or its Representatives from
and after the Closing from sources that are not prohibited from disclosing such information by a
legal, contractual, or fiduciary obligation. If any Debtor or any of their Affiliates or their respective
Representatives are compelled to disclose any information by judicial or administrative process or
by other requirements of Law, such Debtor, as applicable, shall promptly notify Lender in writing
and shall disclose only that portion of such information that such Debtor is advised by its counsel
in writing is legally required to be disclosed, provided that such Debtor shall use reasonable best
efforts to obtain an appropriate protective order or other reasonable assurance that confidential
treatment will be accorded such information.

        8.5     Bulk Sales Laws. The Parties hereby waive compliance with the provisions of any
bulk sales, bulk transfer, or similar Laws of any jurisdiction that may otherwise be applicable with
respect to the sale of any or all of the Assets to Lender.



{9187428:12 }                                      27
                Case 21-50997-BLS       Doc 16-2       Filed 07/21/21     Page 34 of 41




        8.6    Receivables. From and after the Closing, if any Debtor or any of their Affiliates
receives or collects any items or funds relating to any Accounts Receivable or any other Asset,
such Debtor or its Affiliate shall hold such items or funds in trust for the Lender and shall remit
such items or funds to Lender immediately upon its receipt thereof, in the form received.

        8.7      Further Assurances. Following the Closing, each of the Parties shall execute and
deliver such additional documents, instruments, conveyances, and assurances and take such further
actions as may be reasonably required to carry out the provisions hereof and give effect to the
transactions contemplated by this Agreement and the documents to be delivered hereunder. Each
Debtor hereby appoints Lender as such Debtor’s lawful attorney-in-fact to execute such documents
and take such actions in such Debtor’s name as may be reasonably necessary to give effect to this
Agreement, including the right to indorse and deposit to Lender’s account all instruments
evidencing payments that are included in the Assets. This power of attorney is coupled with an
interest and is irrevocable.

                                        ARTICLE 9
                                     OTHER AGREEMENTS

        9.1      Tax Refunds and Workers Compensation Bond. Debtors shall use commercially
reasonable efforts to cause the preparation and timely filing of federal income Tax Returns (or
amended Tax Returns) for their 2019 tax year and, when due, for its 2020 tax year. Debtors
acknowledge that Man in the Arena is due a federal income tax refund and that such refund and
any other tax refund due to any Debtor is subject to Lender’s security interest and is included in
the Assets. Debtors shall execute such documents as Lender may reasonably require to evidence
the assignment of such tax refunds to Lender and to arrange the direct payment thereof to Lender.
Debtors shall execute such documents as Lender may reasonably require to evidence the
assignment of any interest in unused proceeds of a workers compensation bond deposited with the
State of Illinois and to arrange for the direct payment thereof to Lender.

         9.2      Release of Lender Parties. In consideration of Lender’s execution of this
Agreement, and for other valuable consideration, the receipt and sufficiency of which are
acknowledged, each Debtor and Pledgor hereby fully and unconditionally releases and forever
discharges the Lender Parties of and from any and all Claims that it may have against any Lender
Party arising from or related to the Credit Agreement, the Loan Documents, or the Term Loan as
of the time of the execution of this Agreement. Each Debtor and Pledgor further severally agrees
that it shall forever refrain and forbear from commencing, instituting, or prosecuting any lawsuit,
action, or other proceeding, whether judicial, administrative, or otherwise, or otherwise attempting
to collect or enforce, any such released Claim and severally agrees to indemnify, defend (with
counsel reasonably satisfactory to Lender), and hold harmless the Lender Parties against any and
all loss, liability, claim, or expense, including attorneys’ fees, that any of them might incur as a
result of any breach of this release by it or the assertion of any released Claim or defense that exists
as of the date of execution of this Agreement by in the case of any Debtor or Pledgor or any Debtor
Party. Each Debtor and Pledgor further waives any presently existing defenses against the payment
and performance of all obligations (of every nature, character, and description) to the Lender
Parties and Pledgors under the Loan Documents. Notwithstanding the foregoing, Lender’s
obligations under and with respect to the execution and delivery of this Agreement and the
Ancillary Documents are not released.


{9187428:12 }                                     28
                Case 21-50997-BLS       Doc 16-2        Filed 07/21/21    Page 35 of 41




        9.3     Release of Debtor Parties and Pledgors. In consideration of the execution of this
Agreement by Debtors and Pledgors, and for other valuable consideration, the receipt and
sufficiency of which are acknowledged, Lender hereby fully and unconditionally releases and
forever discharges the Debtor Parties and Pledgors of and from any and all Claims that the Lender
Parties may have against any Debtor Party or Pledgor arising from or related to the Credit
Agreement, the Loan Documents, or the Term Loan as of the time of the execution of this
Agreement; provided, however, that the foregoing shall not operate to release or discharge any
Claims arising from willful misconduct, actual fraud, or gross negligence of any such any Debtor
Party or Pledgor as determined by a final order of a court of competent jurisdiction. Lender further
agrees that it shall forever refrain and forbear from commencing, instituting, or prosecuting any
lawsuit, action, or other proceeding, whether judicial, administrative, or otherwise, or otherwise
attempting to collect or enforce, any such released Claim and agrees to indemnify, defend (with
counsel reasonably satisfactory to the relevant Debtor Party or Pledgor), and hold harmless the
Debtor Parties and Pledgors against any and all loss, liability, claim, or expense, including
attorneys’ fees, that any of them might incur as a result of any breach of this release by Lender or
the assertion of any released Claim or defense that exists as of the date of execution of this
Agreement by Lender or any Lender Party. Notwithstanding the foregoing: (i) the Debtors’ and
Pledgors’ obligations under and with respect to the execution and delivery of this Agreement and
the Ancillary Documents are not released, (ii) the Debtors’ and Pledgors’ obligations under and
with respect to the Loan Documents (including the security provided for therein) are not released
as to the Deficiency or as to any obligations of indemnity or other obligations that may arise
thereunder after the Closing Date, (iii) this Section 9.3 shall be ineffective ab initio as to any Person
not a Party who asserts against any Lender Party any Claim that would have been released if such
Person had joined as a releasing party under Section 9.2, and (iv) to avoid doubt, the contractual
obligations of subordination provided in the Riddell Intercreditor Agreement remain in full effect.

                                          ARTICLE 10
                                        MISCELLANEOUS

       10.1 Survival. The representations and warranties contained herein or in any Ancillary
Document or certificate delivered pursuant to this Agreement or the Ancillary Documents shall
survive the Closing.

        10.2 Expenses. Except as otherwise specifically provided herein, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated hereby shall be paid
by the Party incurring such costs and expenses.

        10.3 Notices. All notices, requests, consents, claims, demands, waivers, and other
communications hereunder shall be in writing and shall be deemed to have been given (a) when
delivered by hand (with written confirmation of receipt); (b) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested); or (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if sent during normal
business hours of the recipient, and on the next business day if sent after normal business hours of
the recipient. Such communications must be sent to the respective Parties at the following
addresses (or at such other address for a Party as shall be specified in a notice given in accordance
with this Section 10.3):



{9187428:12 }                                      29
                Case 21-50997-BLS       Doc 16-2       Filed 07/21/21   Page 36 of 41




         If to Borrowers:       Kranos Holding Corporation
                                710 South Industrial Drive
                                Litchfield, Illinois 62056
                                Attention: Barb Crispens
                                E-mail: bcrispens@schutt-sports.com

         with a copy to (which
         shall not constitute
         notice):              McDonald Hopkins
                               300 North LaSalle Drive, Suite 1400
                               Chicago, Illinois 60654
                               Attention: Marc J. Carmel
                                          Jeff Van Winkle
                               E-mail: mcarmel@mcdonaldhopkins.com
                                       jvanwinkle@mcdonaldhopkins.com

         If to Guarantors:      Kranos Holding Corporation
                                710 South Industrial Drive
                                Litchfield, Illinois 62056
                                Attention: Barb Crispens
                                E-mail: bcrispens@schutt-sports.com

         with a copy to (which
         shall not constitute
         notice):              McDonald Hopkins
                               300 North LaSalle Drive, Suite 1400
                               Chicago, Illinois 60654
                               Attention: Marc J. Carmel
                                          Jeff Van Winkle
                               E-mail: mcarmel@mcdonaldhopkins.com
                                       jvanwinkle@mcdonaldhopkins.com

         If to James A. Stutts, Jr.:
                                 568 Rockport Court
                                 Encinitas, California 92024
                                 Attention: James A. Stutts, Jr.
                                 E-mail: jimstutts2@gmail.com

         with a copy to (which
         shall not constitute
         notice):              McDonald Hopkins
                               300 North LaSalle Drive, Suite 1400
                               Chicago, Illinois 60654
                               Attention: Marc J. Carmel
                                          Jeff Van Winkle
                               E-mail: mcarmel@mcdonaldhopkins.com



{9187428:12 }                                     30
                Case 21-50997-BLS      Doc 16-2       Filed 07/21/21   Page 37 of 41




                                       jvanwinkle@mcdonaldhopkins.com

         If to Robert W. Erb, Jr.:
                                761 Plandome Road
                                Manhasset, New York 11030
                                Attention: Robert W. Erb, Jr.
                                E-mail: rwerbjr@gmail.com

         with a copy to (which
         shall not constitute
         notice):              McDonald Hopkins
                               300 North LaSalle Drive, Suite 1400
                               Chicago, Illinois 60654
                               Attention: Marc J. Carmel
                                          Jeff Van Winkle
                               E-mail: mcarmel@mcdonaldhopkins.com
                                       jvanwinkle@mcdonaldhopkins.com

         If to Lender:         Schutt AcquisitionCo, LLC
                               c/o Innovatus Capital Partners
                               777 Third Avenue, 25th Floor
                               New York, New York 10017
                               Attention: Andrew Hobson
                               E-mail: ahobson@innovatuscp.com

         with a copy to:       Bradley Arant Boult Cummings LLP
                               1600 Division Street
                               Suite 700
                               Nashville, Tennessee 37203
                               Attention: Roger G. Jones
                               E-mail: rjones@bradley.com

        10.4 Headings. The headings in this Agreement are for reference only and shall not
affect the interpretation of this Agreement.

       10.5 Severability. If any term or provision of this Agreement is invalid, illegal, or
unenforceable in any jurisdiction, such invalidity, illegality, or unenforceability shall not affect
any other term or provision of this Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction.

        10.6 Entire Agreement. This Agreement and the documents to be delivered hereunder
constitute the sole and entire agreement of the Parties to this Agreement with respect to the subject
matter contained herein, and supersede all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and the documents to be
delivered hereunder, the Exhibits and Disclosure Schedules (other than an exception expressly set



{9187428:12 }                                    31
                Case 21-50997-BLS      Doc 16-2       Filed 07/21/21   Page 38 of 41




forth as such in the Disclosure Schedules), the statements in the body of this Agreement will
control.

        10.7 Successors and Assigns. This Agreement shall be binding upon and shall inure to
the benefit of the Parties and their respective successors and permitted assigns; provided, however,
that no Debtor may assign its rights or delegate its obligations hereunder without the prior written
consent of Lender.

        10.8 No Third-Party Beneficiaries. Except as provided in the releases set forth herein
and as to Lender’s Designees, which shall be deemed beneficiaries hereof along with Lender as to
the Assets they acquire, this Agreement is for the sole benefit of the Parties and their respective
successors and permitted assigns, and nothing herein, express or implied, is intended to or shall
confer upon any other person or entity any legal or equitable right, benefit, or remedy of any nature
whatsoever under or by reason of this Agreement.

       10.9 Amendment and Modification. This Agreement may only be amended, modified,
or supplemented by an agreement in writing signed by each Party.

        10.10 Waiver. No waiver by any Party of any of the provisions hereof shall be effective
unless explicitly set forth in writing and signed by the Party so waiving. No waiver by any Party
shall operate or be construed as a waiver in respect of any failure, breach, or default not expressly
identified by such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in exercising, any right,
remedy, power, or privilege arising from this Agreement shall operate or be construed as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power, or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other right, remedy, power, or
privilege.

        10.11 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
Section 13.2 of the Credit Agreement is incorporated by this reference as though set forth in full
in this Section.

       10.12 Specific Performance. The Parties agree that irreparable damage would occur if
any provision of this Agreement were not performed in accordance with the terms hereof and that
the Parties shall be entitled to specific performance of the terms hereof, in addition to any other
remedy to which they are entitled at law or in equity.

        10.13 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Agreement delivered by facsimile, e-mail, or other means of
electronic transmission shall be deemed to have the same legal effect as delivery of an original
signed copy of this Agreement.

                                [SIGNATURE PAGE FOLLOWS]




{9187428:12 }                                    32
         
                          Case 21-50997-BLS            Doc 16-2   Filed 07/21/21    Page 39 of 41




                     This Partial Strict Foreclosure Agreement is executed as of the date first written above.


                                                             BORROWERS:

                                                             KRANOS CORPORATION
                                                             KRANOS RE CORPORATION
                                                             KRANOS IP CORPORATION
                                                             KRANOS IP II CORPORATION
                                                             KRANOS IP III CORPORATION
                                                             KRANOS DIAMOND SPORTS, INC.
                                                             FIELD TO FIELD, INC.


                                                             By: ___________________________________
                                                                Name: Robert W. Erb, Jr.
                                                                Title: Chief Executive Officer



                                                             GUARANTORS:

                                                             MAN IN THE ARENA, INC.
                                                             KRANOS HOLDING CORPORATION
                                                             KRANOS INTERMEDIATE HOLDING
                                                             CORPORATION
                                                             KRANOS ACQUISITION CORPORATION


                                                             By: ___________________________________
                                                                Name: Robert W. Erb, Jr.
                                                                Title: Chief Executive Officer



                                                             PLEDGORS:

                                                             _________________________________
                                                             ROBERT W. ERB, JR.

                                                             ________________________________
                                                             JAMES A. STUTTS, JR.
    
                                       
                           Case 21-50997-BLS     Doc 16-2        Filed 07/21/21     Page 40 of 41




                     This Partial Strict Foreclosure Agreement is executed as of the date first written above.


                                                           BORROWERS:

                                                           KRANOS CORPORATION
                                                           KRANOS RE CORPORATION
                                                           KRANOS IP CORPORATION
                                                           KRANOS IP II CORPORATION
                                                           KRANOS IP III CORPORATION
                                                           KRANOS DIAMOND SPORTS, INC.
                                                           FIELD TO FIELD, INC.


                                                           By: ___________________________________
                                                              Name: Robert W. Erb, Jr.
                                                              Title: Chief Executive Officer



                                                           GUARANTORS:

                                                           MAN IN THE ARENA, INC.
                                                           KRANOS HOLDING CORPORATION
                                                           KRANOS INTERMEDIATE HOLDING
                                                           CORPORATION
                                                           KRANOS ACQUISITION CORPORATION


                                                           By: ___________________________________
                                                              Name: Robert W. Erb, Jr.
                                                              Title: Chief Executive Officer



                                                           PLEDGORS:

                                                           _________________________________
                                                           ROBERT W. ERB, JR.

                                                           ________________________________
                                                           JAMES A. STUTTS, JR.
Case 21-50997-BLS   Doc 16-2   Filed 07/21/21   Page 41 of 41
